COURT OF APPEALS OF VIRGINIA

Present: Judges Koontz, Willis and Senior Judge Hodges
Argued at Salem, Virginia

ROBERT PAUL HOPSON

v.       Record No. 0209-94-3           MEMORANDUM OPINION * BY
                                     JUDGE LAWRENCE L. KOONTZ, JR.
COMMONWEALTH OF VIRGINIA                      MAY 9, 1995

              FROM THE CIRCUIT COURT OF BOTETOURT COUNTY
                      George E. Honts, III, Judge

             (Thomas W. Roe, Jr.; Carter, Roe, Spigle & Roe, on
             brief), for appellant. Appellant submitting on brief.
             Eugene Murphy, Assistant Attorney General (James S.
             Gilmore, III, Attorney General, on brief), for
             appellee.



     Robert Paul Hopson (Hopson) appeals his conviction for

driving under the influence pursuant to Code § 18.2-266.      Hopson

asserts that the trial court erred in admitting the certificate

of analysis from his breathalyzer test on the ground that the

Commonwealth failed to comply with the requirement of Code

§ 18.2-268.2 that he be offered a choice between a blood and

breath test.    Finding no error, we affirm.

     Following his arrest, Hopson was informed of the terms of

the implied consent law and elected to take a breath test.      Upon

arrival at the Botetourt County Sheriff's Office, the arresting

officer discovered that the breathalyzer was not functioning.

The officer informed Hopson that the blood test was also not

available in Botetourt County at that time because of the death

of the doctor who normally performed the blood test.       The officer
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
then contacted the Roanoke County Sheriff's Office to confirm

that blood alcohol analysis could be performed there, and upon

being told that it could, transported Hopson to Roanoke County

where he was given a breathalyzer test.

     Code § 18.2-268.2(B) provides that a motorist arrested for

driving under the influence of alcohol has a statutory right to

choose between a blood test and breath test if required to take

such a test pursuant to Code § 18.2-268.2(A).    "Once the driver

has elected which test he prefers to take, '[he] has a right to

receive the benefits of [that] test.'"     Sullivan v. Commonwealth,

17 Va. App. 376, 378, 437 S.E.2d 242, 243 (1993)(quoting Breeden

v. Commonwealth, 15 Va. App. 148, 150, 421 S.E.2d 674, 675

(1992)).   "Failure to provide the requested test . . . deprives

the accused of a significant method of establishing his

innocence."    Breeden, 15 Va. App. at 150, 421 S.E.2d at 676

(emphasis added).

     Hopson asserts that he was informed of the implied consent

law and then "basically told" that the breath test was his only

option.    His argument, however, focuses on events which occurred

after he elected to take the breath test.    The trial court found,

as a matter of fact, that Hopson requested the breath test when

he was informed of the election requirement of the implied

consent law.   That determination is supported by the record and

is therefore binding on appeal.     Speight v. Commonwealth, 4 Va.

App. 83, 88, 354 S.E.2d 95, 98 (1987)(en banc).

     Hopson's election of a breath test was made freely and it
                                  -2-
was honored by the Commonwealth.   Nothing in the record suggests

that he would not have been provided with a blood test had he

requested that method, rather than a breath test, at the time of

his initial election.   Under these facts, the reasonableness of

the unavailability of either test in Botetourt County and the

subsequent administration of the breath test in Roanoke County

without a renewed offer of the blood test are not relevant to the

inquiry of whether the requirements of Code § 18.2-268.2 were

met.   In short, the record here establishes that Hopson was given

the test he chose.
       For these reasons, we affirm Hopson's conviction.

                                                           Affirmed.




                                 -3-